Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed Dec. 17, 2020. As filed, claims 1, 3-7, 9- 22 are pending.  Claims 2, 8, are cancelled. 
The Examiner at your application at USPTO has changed.
Priority
This application, filed 05/21/2019 is a division of 15/599,577, filed 05/19/2017, now U.S. Patent No.10434106.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 5/21/2019 and 4/16/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-7, 9-13, 21 and 22 drawn to a method of making an oxysterol statin compound in the reply filed on 12/07/2020 is acknowledged.  
The Examiner has clearly set forth the reasons for distinctness in the restriction of record. Applicants have not addressed these reasons. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14-20 are held withdrawn from consideration as being drawn to anon-elected invention.
Claims 1, 3-7, 9-13, 21 and 22 are examined on merits herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  The uppercase word “With” should be replaced with lower case.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (Written Description)
A. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-13, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (“Ariad”), the Federal Circuit stated that “the hallmark of written description is disclosure.” A specification adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351.  “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  

The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 

This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997) (“Eli Lilly”).  The Federal Circuit commented on Eli Lilly in Ariad:


Nature and scope of the instant claims in view of the specification: 

Claim 1 recites: method of making an oxysterol-statin compound, the method
comprising: reacting pregnenolone of formula I with RX to form a pregnenolone derivative of Formula II; reacting the pregnenolone derivative of Formula II with an organometallic compound of Formula Illa; reacting the compound of Formula Illa with a borane compound to form a borane intermediate; reacting the borane intermediate with hydrogen peroxide to form a compound of Formula Va: reacting the compound of Formula Va with a statin to form a C3 protected oxysterol-statin
compound of Formula V: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R is a straight chain alkyl, X is a halide, R1 is a methyl, ethyl, tert-butyl, allyl, carbamate, triisopropylsilyl, or tert-butyldimethylsilyl group and R4 is a statin moiety comprising atorvastatin, cerivastatin, fluvastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin or simvastatin.”
By contrast, the nature and scope of the invention described in the Specification includes the synthesis of compound OXY133 (i.e. compound of claimed formula Va ) as shown in Fig.  1 and examples 1-5 [0258] Shown in Fig 8 is synthesis of formula VII lovastatin compound; shown on Fig 9-16 are chemical structures of OXY133- atorvastatin; -; -cerivastatin; - fluvastatin; - mevastatin; - pitavastatin; - pravastatin; - rosuvastatin; - simvastatin. 
Therefore, the specification describes a method of synthesis compound of claimed formula Va and the chemical structure of compound VII and eight  C3 protected oxysterol-statin compounds wherein statin moiety is atorvastatin, cerivastatin, fluvastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin or simvastatin  and is linked by a carboxy linkage to core structure. 
The specification does not show preparative examples of compounds of formula V as claimed.  
The extent and content of the prior art:  Applicant has provided several references in the IDS which discuss synthesis of compounds starting with compound OXY133 as substrate. For example, US20160159850 A1 teach oxysterol-bone targeting agent compounds as shown on page 2.
The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of treating amino acid based substrates, the claimed invention is of an unpredictable nature.

Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula V, and method of preparing said compound. The specification is limited to preparation of one compound of formula Va. 
As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of a compounds of formula R2(-F)2 -18 and the method for treatment of any other substrate except hair by applying said compounds; rather, Applicant has provided evidence for the preparation of two compounds only and compositions thereof and treatment of hair with such compositions.

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the method of preparing compound of formula V are as claimed. 
Overall, what these statements indicate is that the Applicant must provide adequate description of method for making oxysterol-statin compound which entails pregnenolone starting material.  Hence, the analysis above demonstrates that Applicants have not described the method for such compounds.
Therefore, the breadth of the claims as reading on a method of preparing a C3 protected oxysterol-statin compounds of formula V in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the methods for making said compound, before the effective filing date of the claimed invention. Thus it is concluded that the written description requirement is not satisfied.

Claim Rejections - 35 USC § 112
B. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 3-7, 9-13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
1.Claim 1 recites the phrase “reacting the oxysterol of Formula IV with a statin to form the oxysterol-statin compound” in line 13. It is impossible to determine either the potential reactions or structures of the oxysterol statin compounds since neither positive method steps nor structures are provided. It is therefore impossible to unambiguously determine the intended scope of claim 1. Claim 1 and its dependents are therefore rendered indefinite.
2.Claim 1 recites the phrase “R4 is an oxysterol-statin compound of Formula VII” in line 1. This phrase renders claim 8 indefinite for the following reasons:
Claim 1 redefines the variable group R4 which is set forth in claim 6 in which R4 is defined as a moiety of atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin or simvastatin.
R4 as redefined in claim 1 possesses no open valences and therefore raises the question with regard to the point of attachment of the variable group R4.
It is impossible to unambiguously determine the intended scope of claim 1. Claim 1 and its dependents are therefore rendered indefinite.
3.Claim 1 recites the phrase “statin moiety comprising atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin or simvastatin”. The use of open “comprising” language in defining the Markush group of statins results in an improper definition of a Markush group and raises the question as to what other un-recited and unspecified statins are encompassed by the claim. 
4.Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 sets forth the following structure:

    PNG
    media_image2.png
    166
    450
    media_image2.png
    Greyscale
.
It is impossible to determine the substitution of the steroid ring due to the illegibility of this structure. It is therefore impossible to unambiguously determine the intended scope of claim 7. Claim 7 and its dependent are therefore rendered indefinite.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
See [0023] pf PgPub for example:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622